DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 6-9, 11, 13-15, 17-18, 20 have been amended. Claims 2, 10, 12, 19 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1, 3-9, 11, 13-18, 20 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-9, 11, 13-18, 20 filed 08/19/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and an electronic device for video compression by using an end-to-end model trained with a single loss function to obtain motion information according to a current original frame and a previously reconstructed frame and to obtain a current prediction and first residual information.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:


Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Topiwala (US 20200021815 A1) teaches a  method comprises receiving, by a streaming server comprising one or more processors and memory, an unprocessed video comprising a first plurality of frames, and generating a plurality of processed videos from the unprocessed video using a plurality of encoding schemes, each processed video generated by applying a respective encoding scheme of the plurality of encoding schemes to the unprocessed video. The method further comprises generating, for each of the plurality of processed videos, an aggregate quality or loss measure indicating a level of quality of the processed video relative to the unprocessed video. The aggregate quality or loss metric for each processed video may be determined by decoding or restoring the processed video to create a reconstructed video. But is silent on wherein a loss value of the end-to-end model is determined with the single loss function, based on the first motion information, the first residual information, the current original frame, and the current prediction frame.

Xia (CN106911930A) teaches a method for compressed sensing video reconstruction based on a recursive convolution neural network, and the method mainly comprises the contents: a compressed sensing network (CSNet), a CSNet algorithm structure, a convolution neural network (CNN), a long-short term memory (LSTM) network, CSNet training, and compressed sensing video reconstruction. But is silent on wherein a loss value of the end-to-end model is determined with the single loss function, based on the first motion information, the first residual information, the current original frame, and the current prediction frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486